Citation Nr: 0301639	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  02-03 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

Entitlement to service connection for a lung disorder due 
to exposure to asbestos (claimed as asbestosis).

(The issue of entitlement to service connection for 
residuals of hookworm disease claimed as diverticulosis 
and gastroesophageal reflux disease (GERD) will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to 
December 1945.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision 
issued by the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal. 

Except for the issue of entitlement to service connection 
for a lung disorder due to exposure to asbestos (claimed 
as asbestosis), the remaining issue is the subject of 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 
38 C.F.R. § 19.9(a)(2) (2002)).  After completion of the 
development, the Board will give notice of the development 
as required by Rule of Practice 903.  See 67 Fed. Reg. 
3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903 (2002).  Following notice of development and 
review of any response to that notice, the Board will 
prepare a separate decision addressing the issue of 
service connection for residuals of hookworm disease 
claimed as diverticulosis and GERD.  


FINDINGS OF FACT

1.  VA has notified the appellant of the evidence needed 
to substantiate his claim and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claim addressed in this decision.

2.  The veteran has provided competent evidence that he 
was exposed to asbestos during his military service.

3.  There is competent medical evidence that the veteran 
has asbestosis and that this disorder is related to 
asbestosis exposure during service.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, asbestosis was incurred in miliary service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the President signed 
into law the Veterans Claims Assistance of Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
(codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002)).  The VCAA became effective on 
November 9, 2000.  This law not only did away with the 
concept of a well-grounded claim, but also imposed 
additional duties and obligations on the VA in developing 
claims.  The new law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  VA has also revised 
the provisions of 38 C.F.R. § 3.159 effective November 9, 
2000, in view of the new statutory changes.  See 66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001).

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A (West Supp. 
2002).  In this connection, the Board finds that service 
personnel and medical records, lay statements, non-VA and 
VA treatment records, private medical opinions, and a June 
2001 VA examination report, which evaluate the status of 
the veteran's health, are adequate for determining whether 
service connection for asbestosis is warranted.  

The Board also finds that the requirements regarding 
notice, which must be provided to the appellant under the 
VCAA have been satisfied by various informational letters, 
a March 2002 statement of the case (SOC), and the August 
2001 rating decision, as VA advised the appellant of what 
must be demonstrated to establish service connection and 
the provisions of the VCAA.  In particular, in a March 
2001 letter, the RO asked the appellant to provide 
additional information in support of his claim for 
asbestosis, which he did the same month.  Specifically, in 
the SOC, the RO has advised the appellant that he needed 
to provide medical evidence showing that a lung disorder 
was related to service.

In light of the foregoing, the Board finds no prejudice to 
the appellant in this case by proceeding with the 
adjudication of the question of service connection for a 
lung disorder as VA has complied to the extent possible 
with the notice and duty to assist provisions of the VCAA.  
Moreover, in light of the Board's decision granting 
service connection for asbestosis, the Board finds that 
there has been no prejudice to the appellant in this case 
that would warrant further notice or development, his 
procedural rights have not been abridged, and the Board 
will proceed with appellate review.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).

Background

Service medical and medical records show no complaints or 
diagnosis of, or treatment for, a lung disorder.  The 
veteran's December 1945 separation examination report 
shows normal clinical findings for the respiratory system 
and chest X-rays were negative.  Service personnel records 
reveal that he was classified as a Seaman First Class and 
had completed a 6-week welding course. 

October 1995 private X-rays of the chest revealed 
interstitial changes, which would be consistent with 
asbestosis in a subject with an appropriate level of 
environmental asbestos exposure and an adequate latent 
period.

At a January 1998 asbestos evaluation performed by Jay T. 
Segarra, M.D., the veteran reported intermittent exposure 
to asbestos materials from 1943 until 1968.  While in the 
service, he worked as a welder in a shipyard for about a 
year beginning in 1943.  After discharge, the veteran 
worked as a welder in a coal mine for two years and then 
in manufacturing for a year through 1949.  He spent a year 
in a steel plant at an open-hearth furnace in 1950.  The 
veteran spent another six years in coalmines and then 
worked for twelve years between 1956 and 1968 as a welder 
for a truck equipment company.  Since 1968, he has been a 
minister.  The veteran reported a 10-year history of 
moderate dyspnea on exertion and a dry hacking cough.   On 
examination, the veteran was not in respiratory distress 
at rest.  Respirations were 18 and unlabored.  Oxygen 
saturation was 97 percent on room air at rest.  There was 
symmetric expansion of the chest and no obvious chest wall 
deformities.  The lungs were clear to auscultation 
anteriorly and posteriorly to the bases and had normal 
palpation and percussion.  January 1998 chest X-rays were 
reviewed for the presence of a classification of 
pneumoconiosis according to the ILO (198) classification.  
Inspection of the lung parenchyma revealed a diffuse 
interstitial pattern, consisting of small, irregular 
linear opacities within the lower lung zones bilaterally, 
of size and shape S/T, profusion 1/0.  Examination of the 
pleural surfaces showed no pleural plaques, pleural 
thickening or pleural calcifications.  There was a mass 
with an air fluid level in the lower mediastinum that was 
probably a diaphragmatic hernia.  No infiltrates or 
effusions were present.  Pulmonary function tests (PFTs) 
were within normal limits.  The impression included 
interstitial radiographic abnormalities, consistent with a 
clinical diagnosis of mild pulmonary asbestosis, given the 
environmental exposure history and latent period, and a 
hiatal hernia. 

In response to the RO's March 2001 letter asking for 
information related to exposure to asbestosis, the veteran 
indicated that following discharge from service he had 
worked as a coal miner, at a steel company, as a spot 
welder, and as a minister and that none of these positions 
involved insulation trade or asbestos-related trade.  He 
related that he sailed from Boston to Iceland aboard a 
naval ship for approximately one month and was exposed to 
asbestos from the heating units that were wrapped with 
asbestosis in his sleeping quarters from July 1943 to 
December 1945.  In the United States, he serviced 
airplanes and, overseas, he worked in an ordnance 
department hauling bombs, depth charges and belted 
ammunition.  The veteran stated that he had never smoked.

At a June 2001 VA examination, the veteran reported that 
he served in ordnance while in the Naval Air Force from 
1943 to 1945.  He stated that he had contact with 
wrappings around steam lines, while on shipboard, where he 
served about three months, and that he lived in Quonset 
huts for some three or four months that were made of 
asbestos cement material and also spent time in similar 
huts in England.  The veteran indicated that his breathing 
was not too good.  He reported that he could walk 1 1/2 
blocks without shortness of breath; however, he wheezed at 
night, for which he had no medication.  The veteran stated 
that has a chronic cough, which is productive of white 
phlegm and was worse at night.  He never smoked.  A chest 
X-ray in the chart showed bilateral apical scarring.  On 
examination, the veteran's lungs were clear.  The examiner 
indicated that the cause of the veteran's wheezing was 
undetermined.  Asbestosis was questionable as a June 2001 
examination was normal, but PFTs indicated small airway 
obstruction with normal diffusion.  The examiner added 
that the veteran had worked in coalmines and has shortness 
of breath. 

In a September 2002 opinion, Ann Marie Gordon, M.D./M.P.H. 
indicated that the veteran's service discharge document 
revealed that he had served an able seaman on several 
ships during service.  His job duties included working on 
deck machinery and equipment, external structure, lines 
and riggings.  After welding training, his job duties 
included welding joints, steam pipes, plumbing and other 
fixtures that were wrapped with asbestos insulation 
materials.  These materials had to be removed for repair 
work with subsequent generation of respirable fibers of 
asbestos in his breathing zone.  He lived for about three 
or four months in Quonset huts, which were presumably made 
of asbestos cement material.  After service he worked in 
underground coalmines and as a spot welder.  He spent a 
year in a steel plant at an open-hearth furnace in the 
1950s.  During an evaluation in January 1998, chest X-rays 
revealed interstitial abnormalities consistent with a 
clinical diagnosis of mild pulmonary asbestosis.  January 
1998 PFTs were normal.  During a June 2001 VA examination, 
the veteran complained of severe shortness of breath and a 
chronic productive cough.  It was noted in the records 
that the veteran was a life-long non-smoker.  Dr. Gordon 
concluded that the veteran was exposed to asbestos fibers 
during service as an able seaman.  It is also possible 
that he had ongoing exposure to asbestos during his post-
service employment.  A diagnosis of early mild asbestosis 
30 years after his exposures in consistent with the 
latency period for asbestos lung disease.  Moderate to 
severe exposure can lead to manifestation of the disease 
10 to 20 years after the period of exposure and mild to 
moderate exposure can result in disease 20 to 40 years 
later.  Dr. Gordon added that asbestosis is a diffuse 
interstitial fibrosing disease of the lung that is very 
slowly progressive and is directly related to the 
intensity and duration of exposure.  Since exposure is 
cumulative, it is as likely as not that the exposure 
during service contributed to the veteran's diagnosis of 
mild pulmonary asbestosis.

Analysis

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 101(16) (West 1991); 38 
C.F.R. § 3.1(k) (2001); see also 38 U.S.C.A. § 1110 (West 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  That a condition 
or injury occurred in service alone is not enough; there 
must be a current disability resulting from that condition 
or injury.  For the showing of chronic disease in service, 
there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 
C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Certain chronic disabilities will be presumed 
to be related to service if manifested to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in 
a claim for service connection there must be medical 
evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or 
medical evidence; and of a nexus between the in-service 
injury or disease and the current disability established 
by medical evidence.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service 
incurrence.

While there is no current specific statutory guidance with 
regard to claims for service connection for asbestosis and 
other asbestos-related diseases, nor has VA promulgated 
any regulations, VA has issued procedures on asbestos-
related diseases which provide some guidelines for 
considering compensation claims based on exposure to 
asbestos in VA ADJUDICATION PROCEDURE MANUAL, M21-1.  VA 
must analyze the veteran's claim of entitlement to service 
connection for residuals of asbestos exposure under these 
administrative protocols.  Ennis v. Brown, 4 Vet. App. 
523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).

As to disorders related to asbestos exposure, the absence 
of symptomatology during service or for many years 
following separation does not preclude the eventual 
development of the disease.  The latent period varies from 
10 to 45 or more years between first exposure and 
development of disease.  Also of significance is that the 
time length of exposure is not material, as individuals 
with relatively brief exposures of less than one month 
have developed asbestos-related disorders.  VA 
Adjudication Procedure Manual, M21-1, Part VI, 7.21(b)(2).

When considering VA compensation claims, rating boards 
have the responsibility for ascertaining whether or not 
military records demonstrate evidence of asbestos exposure 
in service and to assure that development is accomplished 
to ascertain whether or not there is pre-service and/or 
post-service evidence of occupational or other asbestos 
exposure.  A determination must then be made as to the 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency and exposure 
information noted above.  As always, the reasonable doubt 
doctrine is for consideration in such claims.

In McGinty, the United States Court of Appeals for 
Veterans Claims (Court) held that, while the veteran, as a 
lay person, was not competent to testify as to the cause 
of his disease, he was, however, competent to testify as 
to the facts of his asbestos exposure.  McGinty, 4 Vet. 
App. at 432.

The veteran contends that he is entitled to service 
connection for asbestosis as a result of in-service 
exposure to asbestosis.  The Board finds that veteran's 
history is consistent with asbestos exposure and with his 
interstitial radiographic abnormalities.  It is certainly 
as likely as not that veteran does have asbestosis.

A review of the veteran's military personnel file confirms 
that the veteran was trained as a welder and he indicated 
that part of the time he worked as an aviation ordnanceman 
in the U. S. Navy.  A review of U. S. Navy Ratings and 
Rates indicates that an aviation ordnanceman is 
responsible for maintaining, repairing, installing, 
operating, and handling aviation ordnance equipment.  
Duties also include the handling, stowing, issuing and 
loading of munitions and small arms.

Military records contain no evidence which would tend to 
show that the veteran was exposed to asbestos in service 
and the file contains no other evidence, except for the 
veteran's statements, which would tend to establish such 
exposure.  However, as noted above, the Court has held 
that the veteran is competent to testify as to the facts 
of his asbestos exposure.  McGinty, 4 Vet. App. at 432.  
The veteran has provided competent statements as to his 
exposure to asbestos during his service in the Navy and 
there is no evidence of record to rebut his statements.  
Accordingly, the Board finds that in-service asbestos is 
established.  The veteran has also provided medical 
evidence, which establishes that he currently suffers from 
asbestosis and which links his current asbestosis to his 
exposure to asbestos during service.  Drs. Segarra and 
Gordon have linked the veteran's asbestosis to his 
military service.  The VA physician who examined the 
veteran in June 2001 noted that the veteran reported that 
he had been exposed to asbestos in service.  This 
physician noted the veteran's post-service employment 
history but did not indicate that it included any asbestos 
exposure.

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' 
in order to prevail."  In Gilbert the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by 
a fair preponderance of the evidence.  Under the benefit 
of the doubt doctrine established by Congress, when the 
evidence is in relative equipoise, the law dictates that 
the veteran prevails.  38 U.S.C.A. 5107(b) (West Supp. 
2002).  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
As noted above, the reasonable doubt doctrine is for 
consideration when deciding whether the veteran was 
exposed to asbestos in service.  Resolving such doubt in 
the veteran's favor, the Board concludes that in-service 
asbestos exposure has been established.  Also, as to 
whether the veteran's current asbestosis is related to in-
service asbestos exposure rather than to post-service 
asbestos exposure, the Board finds that the medical 
evidence as to this question is at least in equipoise.  
Resolving reasonable doubt in the veteran's favor as to 
this matter, the Board holds that the requirements for a 
grant of service connection for asbestosis have been met.


ORDER

Entitlement to service connection for asbestosis is 
granted. 


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

